Third District Court of Appeal
                               State of Florida

                        Opinion filed September 06, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                       Nos. 3D16-2892 & 3D16-2696
                   Lower Tribunal Nos. 16-19417 & 16-3466
                             ________________


                               Nooi Koe, et al.,
                                   Appellants,

                                        vs.

               Citizens Property Insurance Corporation,
                                    Appellee.



     Appeals from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

      Barnard Law Offices, L.P., and Andrew C. Barnard and Keller F. Fisher, for
appellants.

      Methe & Rockenbach, and Kara Berard Rockenbach and Kristi Bergemann
Rothell (West Palm Beach), for appellee.


Before ROTHENBERG, C.J., and SALTER and LINDSEY, JJ.

      ROTHENBERG, C.J.
      Upon the Court’s own motion, we dismiss these two consolidated appeals

for lack of jurisdiction. The trial court’s orders dismiss with prejudice the

Appellants’ declaratory judgment claims and a reformation claim in the operative

complaints. Appellants primarily rely on Florida Rule of Appellate Procedure

9.110(k) for the proposition that these orders are appealable as partial final

judgments. However, contrary to the appellants’ contentions, these orders do not

amount to partial final judgments under rule 9.110(k) because interrelated claims

involving the same parties and underlying facts in both cases remain pending

below. Universal Underwriters Ins. Co. v. Stathopoulos, 113 So. 3d 957, 959 (Fla.

2d DCA 2013) (“Because the amended complaint reflects that the three counts are

based on the same facts and are intertwined, we conclude that allowing an appeal

of the declaratory count at this stage would foster impermissible piecemeal

review.”); Gonzalez v. Best Meridian Inter. Ins. Co., 12 So. 3d 232 (Fla. 3d DCA

2009) (“Florida Rule 9.110(k) ‘only applies to partial judgments which are

unrelated to the remaining portions of the case.’”) (citing Hallock v. Holiday Isle

Resort & Marina, Inc., 885 So. 2d 459, 461-62 (Fla. 3d DCA 2004)). We also find

the appellants’ remaining arguments regarding jurisdiction to be without merit, and

therefore, we decline to discuss them further.

      Dismissed.




                                         2